Exhibit 10.1

COMMON UNIT

PURCHASE AGREEMENT

by and among

MGG MIDSTREAM HOLDINGS, L.P.,

MAGELLAN MIDSTREAM HOLDINGS, L.P.

and

THE PURCHASERS PARTY HERETO



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I DEFINITIONS

  

Section 1.01

   Definitions    1

Section 1.02

   Accounting Procedures and Interpretation    4

ARTICLE II AGREEMENT TO SELL AND PURCHASE

  

Section 2.01

   Sale and Purchase    5

Section 2.02

   Closing    5

Section 2.03

   Selling Unitholder Deliveries    5

Section 2.04

   Partnership Deliveries    6

Section 2.05

   Purchasers’ Deliveries    6

Section 2.06

   Independent Nature of Purchasers’ Obligations and Rights    7

ARTICLE III REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO THE
PARTNERSHIP AND THE SELLING UNITHOLDER

  

Section 3.01

   Valid Existence; No Conflicts/Violations/Breaches    7

Section 3.02

   SEC Documents    8

Section 3.03

   No Registration    8

Section 3.04

   Authorization; Enforceability    9

Section 3.05

   Permits/Laws    8

Section 3.06

   No Investment Company    10

Section 3.07

   Approvals    10

Section 3.08

   MLP Status    10

Section 3.09

   Form S-3 Eligibility    10

Section 3.10

   Listing of Units    10

Section 3.11

   Subsequent Offerings    10

Section 3.12

   No Integration    10

Section 3.13

   Valid Issuance of Purchased Units    10

Section 3.14

   No Material Adverse Change    11

Section 3.15

   Preemptive Rights or Registration Rights    11

Section 3.16

   Tax Information    11

Section 3.17

   Public Filing    11

Section 3.18

   No Brokerage Fee    11

Section 3.19

   No Side Agreements    11

ARTICLE IV REPRESENTATIONS AND WARRANTIES AND COVENANTS RELATED TO THE SELLING
UNITHOLDER

  

Section 4.01

   Valid Title; No Liens; Use of Proceeds    12

Section 4.02

   Existence; No Breach    12

Section 4.03

   Authorization; Enforceability    12

Section 4.04

   No Brokerage Fee    13

Section 4.05

   Selling Unitholder Lock-Up    13

Section 4.06

   No Side Agreements    13

Section 4.07

   Approvals    13

Section 4.08

   No Rights of First Refusal    13



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASERS

  

Section 5.01

   Existence    13

Section 5.02

   Authorization, Enforceability    14

Section 5.03

   No Breach    14

Section 5.04

   No Brokerage Fee    14

Section 5.05

   Investment    14

Section 5.06

   Nature of Purchasers    15

Section 5.07

   Receipt of Information; Authorization    15

Section 5.08

   Restricted Securities    15

Section 5.09

   Legend    15

Section 5.10

   No Substantial Security Holders    15

Section 5.11

   Purchaser Lock-Up    16

ARTICLE VI INDEMNIFICATION, COSTS AND EXPENSES

  

Section 6.01

   Indemnification by the Selling Unitholder    16

Section 6.02

   Indemnification by the Purchasers    16

Section 6.03

   Indemnification Procedure    16

ARTICLE VII MISCELLANEOUS

  

Section 7.01

   Interpretation and Survival of Provisions    18

Section 7.02

   Survival of Provisions    18

Section 7.03

   No Waiver; Modifications in Writing    18

Section 7.04

   Binding Effect; Assignment    19

Section 7.05

   Non-Disclosure    19

Section 7.06

   Communications    20

Section 7.07

   Removal of Legend    21

Section 7.08

   Entire Agreement    21

Section 7.09

   Governing Law    21

Section 7.10

   Execution in Counterparts    21

Section 7.11

   Taking of Necessary Action    21

Section 7.12

   Aggregation of Purchased Units    21

Section 7.13

   Expenses    22

Section 7.14

   Obligations Limited to Parties to Agreement    22

Schedule A — List of Purchasers and Commitment Amounts

Schedule B — Notice and Contact Information

Exhibit A — Form of Registration Rights Agreement



--------------------------------------------------------------------------------

COMMON UNIT PURCHASE AGREEMENT

This COMMON UNIT PURCHASE AGREEMENT, dated as of April 3, 2007 (this
“Agreement”), is by and among MGG MIDSTREAM HOLDINGS, L.P., a Delaware limited
partnership (the “Selling Unitholder”), MAGELLAN MIDSTREAM HOLDINGS, L.P., a
Delaware limited partnership (the “Partnership”) and each of the purchasers set
forth in Schedule A hereto (each a “Purchaser” and, collectively, the
“Purchasers”).

WHEREAS, the Selling Unitholder desires to sell to each of the Purchasers, and
each of the Purchasers desires, severally and not jointly, to purchase from the
Selling Unitholder, certain Common Units, in accordance with the provisions of
this Agreement; and

WHEREAS, the Partnership has agreed to provide the Purchasers with certain
registration rights with respect to the Common Units acquired pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereby agree as follows (in the case of the
Purchasers, severally and not jointly):

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

“Affiliate” means, with respect to a specified Person, any other Person,
directly or indirectly controlling, controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control” (including, with correlative meanings, “controlling”, “controlled by”,
and “under common control with”) means the power to direct or cause the
direction of the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise.

“Agreement” has the meaning set forth in the introductory paragraph.

“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement, the Non-Disclosure Agreements and any and all other agreements or
instruments executed and delivered by the Parties on even date herewith or at
the Closing relating to the sale of the Purchased Units, or any amendments,
supplements, continuations or modifications thereto.

“Business Day” means any day other than a Saturday, Sunday, any federal legal
holiday or day on which banking institutions in the State of New York or State
of Oklahoma are authorized or required by law or other governmental action to
close.

“Closing” shall have the meaning specified in Section 2.02.

“Closing Date” shall have the meaning specified in Section 2.02.

“Commission” means the United States Securities and Exchange Commission.



--------------------------------------------------------------------------------

“Common Unit Purchase Price” shall have the meaning specified in
Section 2.01(b).

“Common Units” means the common units representing limited partner interests in
the Partnership.

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of December 21, 2005, among the Selling Unitholder, the Partnership,
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement, Goldman Sachs Credit Partners L.P., as sole
lead arranger and joint bookrunner, Lehman Commercial Paper Inc., as syndication
agent, and Goldman Sachs Credit Partners L.P., as administrative agent.

“Credit Agreement Lien” shall have the meaning specified in Section 4.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Selling Unitholder means a Governmental
Authority having jurisdiction over the Selling Unitholder, its Subsidiaries or
any of their respective Properties.

“Indemnified Party” shall have the meaning specified in Section 6.03.

“Indemnifying Party” shall have the meaning specified in Section 6.03.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. For the purpose of this Agreement, a Person shall be
deemed to be the owner of any Property that it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

“Lock-Up Date” means 60 days from the Closing Date.

 

2



--------------------------------------------------------------------------------

“Non-Disclosure Agreements” means collectively (i) the Confidentiality
Agreement, dated March 19, 2007, by and between Atlantic Trust Company, N.A. and
the Partnership, (ii) the Confidentiality Agreement, dated March 28, 2007, by
and between Carlson Capital, L.P. and the Partnership, (iii) the Confidentiality
Agreement, dated March 20, 2007, by and between Fiduciary Asset Management, LLC
and the Partnership, (iv) the Confidentiality Agreement, dated March 21, 2007,
by and between Flinn Asset Management, LLC and the Partnership, (v) the
Confidentiality Agreement, dated March 19, 2007, by and between GPS Partners LLC
and the Partnership, (vi) the Confidentiality Agreement, dated March 21, 2007,
by and between Karlin Holdings LP (GKM Capital) and the Partnership, (vii) the
Confidentiality Agreement, dated March 21, 2007, by and between Kayne Anderson
Capital Advisors, L.P. and the Partnership, (viii) the Confidentiality
Agreement, dated March 26, 2007, by and between Lehman Brothers MLP Opportunity
Fund L.P. and the Partnership, (ix) the Confidentiality Agreement, dated
March 20, 2007, by and between Swank Capital, LLC and the Partnership, (x) the
Confidentiality Agreement, dated March 21, 2007, by and between Talkot Capital
LLC and the Partnership, (xi) the Confidentiality Agreement, dated March 21,
2007, by and between Tortoise Capital Advisors, L.L.C. and the Partnership and
(xii) the Confidentiality Agreement, dated March 21, 2007, by and between Zimmer
Lucas Partners, L.L.C. and the Partnership.

“NYSE” shall mean The New York Stock Exchange, Inc.

“Parties” means the Selling Unitholder, the Partnership and the Purchasers.

“Partnership” has the meaning set forth in the introductory paragraph.

“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership dated February 15, 2006, as may be
amended from time to time.

“Partnership GP” means Magellan Midstream Holdings GP, LLC, a Delaware limited
liability company and the general partner of the Partnership.

“Partnership Material Adverse Effect” shall have the meaning specified in
Section 3.01.

“Partnership Related Parties” shall have the meaning specified in Section 6.02.

“Partnership Securities” means any class or series of equity interest in the
Partnership, including, without limitation, Common Units.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization or government or any agency, instrumentality or political
subdivision thereof, or any other form of entity.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Purchase Price” means, with respect to a particular Purchaser, the monetary
commitment amount equal to the product of the number of Purchased Units for such
Purchaser multiplied by the Common Unit Purchase Price.

 

3



--------------------------------------------------------------------------------

“Purchased Units” means with respect to each Purchaser, the number of Common
Units as set forth opposite such Purchaser’s name on Schedule A hereto.

“Purchaser” and “Purchasers” each has the meaning set forth in the introductory
paragraph.

“Purchaser Related Parties” shall have the meaning specified in Section 6.01.

“Registration Rights Agreement” means the Registration Rights Agreement, to be
entered into at the Closing, between the Partnership and the Purchasers in the
form attached hereto as Exhibit A.

“Representatives” of any Person means the officers, directors, managers,
employees, agents, counsel, accountants, Affiliates, control persons, investment
bankers and other representatives of such Person.

“SEC Documents” shall have the meaning specified in Section 3.02.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Selling Unitholder” has the meaning set forth in the introductory paragraph.

“Selling Unitholder GP” means MGG Midstream Holdings GP, LLC, a Delaware limited
liability company.

“Selling Unitholder Material Adverse Effect” shall have the meaning specified in
Section 4.02.

“Selling Unitholder Related Parties” shall have the meaning specified in
Section 6.02.

“Subsidiary” means, as to any Person, any corporation or other entity of which:
(i) such Person or a Subsidiary of such Person is a general partner or manager;
(ii) at least a majority of the outstanding equity interest having by the terms
thereof ordinary voting power to elect a majority of the board of directors or
similar governing body of such corporation or other entity (irrespective of
whether or not at the time any equity interest of any other class or classes of
such corporation or other entity shall have or might have voting power by reason
of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more of its Subsidiaries; or (iii) any
corporation or other entity as to which such Person consolidates for accounting
purposes.

“Transfer Agent” means UMB Bank, n.a., as transfer agent.

Section 1.02 Accounting Procedures and Interpretation. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Purchasers hereunder shall be prepared, in
accordance with GAAP applied on a consistent basis during the periods involved

 

4



--------------------------------------------------------------------------------

(except as may be indicated in the notes thereto or, in the case of unaudited
statements, as permitted by Form 10-Q promulgated by the Commission) and in
compliance as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto.

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.01 Sale and Purchase.

(a) Subject to the terms and conditions hereof, the Selling Unitholder hereby
agrees to sell to each Purchaser and each Purchaser, severally and not jointly,
hereby agrees to purchase from the Selling Unitholder, the number of Purchased
Units as set forth on Schedule A (such number of Purchased Units set forth
thereon with respect to each Purchaser), and each Purchaser agrees to pay the
Selling Unitholder the Common Unit Purchase Price for each Purchased Unit as set
forth in paragraph (b) below.

(b) The amount per Common Unit each Purchaser will pay to the Selling Unitholder
to purchase the Purchased Units (the “Common Unit Purchase Price”) hereunder
shall be $24.50; provided, however, that if the Closing Date is after the record
date for the distribution to unitholders with respect to the quarter ended
March 31, 2007, the Purchase Price shall be reduced by the amount per unit of
such distribution.

Section 2.02 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place on the date of execution of this Agreement (the
“Closing Date”) at the offices of Vinson & Elkins L.L.P., 1001 Fannin Street,
Suite 2500, Houston, Texas.

Section 2.03 Selling Unitholder Deliveries. At the Closing, subject to the terms
and conditions hereof, the Selling Unitholder will deliver, or cause to be
delivered, to the Purchasers:

(a) Copies of the Certificate of Limited Partnership of the Selling Unitholder
and of the Certificate of Formation of the Selling Unitholder GP, each certified
by the Secretary of State of the jurisdiction of its formation as of a recent
date;

(b) A certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the Selling Unitholder and the Selling
Unitholder GP is in good standing;

(c) A certificate or certificates representing the Purchased Units (bearing the
legend set forth in Section 5.09) and meeting the requirements of the
Partnership Agreement, free and clear of any Liens, other than transfer
restrictions under applicable federal and state securities laws;

(d) A cross-receipt executed by the Selling Unitholder and delivered to each
Purchaser certifying that it has received the Purchase Price with respect to
such Purchaser as of the Closing Date; and

 

5



--------------------------------------------------------------------------------

(e) A certificate of the Secretary or Assistant Secretary of the Selling
Unitholder GP, on behalf of itself and the Selling Unitholder, certifying as to
(1) the Selling Unitholder partnership agreement, as amended, (2) the Selling
Unitholder GP limited liability company agreement, as amended, (3) board
resolutions authorizing the execution and delivery of the Basic Documents, other
than the Registration Rights Agreement, and the consummation of the transactions
contemplated thereby, including the sale of the Common Units and (4) its
incumbent officers authorized to execute the Basic Documents, other than the
Registration Rights Agreement, setting forth the name and title and bearing the
signatures of such officers.

Section 2.04 Partnership Deliveries. At the Closing, subject to the terms and
conditions hereof, the Partnership will deliver, or cause to be delivered, to
the Purchasers:

(a) Copies of the Certificate of Limited Partnership of the Partnership and of
the Certificate of Formation of the Partnership GP, each certified by the
Secretary of State of the jurisdiction of its formation as of a recent date;

(b) A certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that the Partnership is in good standing;

(c) The Registration Rights Agreement in substantially the form attached hereto
as Exhibit A, which shall have been executed by the Partnership; and

(d) A certificate of the Secretary or Assistant Secretary of the Partnership GP,
on behalf of itself and the Partnership, certifying as to (1) the Partnership
Agreement, as amended, (2) the Partnership GP limited liability company
agreement, as amended, (3) board resolutions authorizing the execution and
delivery of the Basic Documents to which either the Partnership GP or the
Partnership is a party and the consummation of the transactions contemplated
thereby and (4) its incumbent officers authorized to execute the Basic Documents
to which either the Partnership GP or the Partnership is a party, setting forth
the name and title and bearing the signatures of such officers.

Section 2.05 Purchasers’ Deliveries. At the Closing, subject to the terms and
conditions hereof, each Purchaser will deliver, or cause to be delivered, to the
Selling Unitholder or the Partnership, as applicable:

(a) Payment to the Selling Unitholder of such Purchaser’s Purchase Price by wire
transfer of immediately available funds to an account designated by the Selling
Unitholder in writing at least two Business Days prior to the Closing Date;

(b) A cross-receipt executed by each Purchaser and delivered to the Selling
Unitholder certifying that it has received its respective Purchased Units as of
the Closing Date; and

(c) To the Partnership, the Registration Rights Agreement in substantially the
form attached hereto as Exhibit A, which shall have been executed by such
Purchaser.

 

6



--------------------------------------------------------------------------------

Section 2.06 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Basic Document are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Basic Documents. The failure or waiver of performance under
any Basic Document by any Purchaser does not excuse performance by any other
Purchaser. Nothing contained herein or in any other Basic Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Purchasers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Basic Document. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other Basic
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.

ARTICLE III

REPRESENTATIONS AND WARRANTIES AND COVENANTS

RELATED TO THE PARTNERSHIP AND THE SELLING UNITHOLDER

Each of the Partnership and the Selling Unitholder, jointly and severally,
represents and warrants and covenants to each Purchaser as follows:

Section 3.01 Valid Existence; No Conflicts/Violations/Breaches.

(a) (i) The Partnership has been duly formed and is validly existing in good
standing as a limited partnership under the laws of the state of Delaware, with
all necessary power and authority to own its properties and to conduct its
business as currently conducted; (ii) the execution, delivery and performance of
this Agreement and the Registration Rights Agreement by the Partnership and the
consummation by the Partnership of the transactions contemplated hereby and
thereby (A) will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any material
agreement to which the Partnership is a party or by which the Partnership is
bound or to which any of the property or assets of the Partnership is subject,
(B) will not result in any violation of the provisions of the certificate of
limited partnership or the partnership agreement of the Partnership, or (C) will
not violate any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Partnership or the
property or assets of the Partnership, except in the case of clauses (ii)(A) and
(ii)(C), for such conflicts, breaches, violations or defaults as would not
prevent the consummation of the transactions contemplated by this Agreement and
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on (1) the business, financial condition or prospects of
the Partnership and its Subsidiaries, taken as a whole, or (2) the ability of
the Partnership to consummate the transaction contemplated under any Basic
Document to which it is a party (a “Partnership Material Adverse Effect”).

(b) Each of the Partnership’s Subsidiaries has been duly formed and is validly
existing and in good standing as limited liability company or limited
partnership, as applicable, under the laws of the state of Delaware, with all
necessary power and authority to own its properties and to conduct its business
as currently conducted.

 

7



--------------------------------------------------------------------------------

Section 3.02 SEC Documents. The reports, schedules and statements filed by the
Partnership under the Exchange Act since its initial public offering (all such
documents filed on or prior to the date of this Agreement, collectively, the
“SEC Documents”), at the time filed (except to the extent corrected by a
subsequently filed SEC Document filed prior to the date of this Agreement)
(i) did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein (in light of the circumstances under which they were made in
the case of any prospectus) not misleading and (ii) complied as to form in all
material respects with applicable requirements of the Exchange Act and the
applicable accounting requirements and with the published rules and regulations
of the Commission with respect thereto, (iii) were prepared in accordance with
GAAP applied on a consistent basis during the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, as
permitted by Form 10-Q of the Commission), and (iv) fairly present (subject in
the case of unaudited statements to normal, recurring and year-end audit
adjustments) in all material respects the consolidated financial position of the
Partnership as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended. Ernst & Young LLP is an
independent registered public accounting firm with respect to the Partnership
and has not resigned or been dismissed.

Section 3.03 No Registration. Assuming the accuracy of the representations and
warranties of each Purchaser contained in Sections 5.05, 5.06, 5.07, 5.08 and
5.09, the sale of the Purchased Units pursuant to this Agreement is exempt from
registration requirements of the Securities Act.

Section 3.04 Authorization; Enforceability. The Partnership has all necessary
partnership power and authority to execute, deliver and perform its obligations
under this Agreement and the other Basic Documents. The execution, delivery and
performance of this Agreement and the other Basic Documents by the Partnership
and the consummation by it of the transactions contemplated hereby and thereby
have been duly and validly authorized by all necessary legal action, and no
further consent or authorization of the Partnership, the Partnership GP or the
unitholders of the Partnership is required. This Agreement and the other Basic
Documents have been duly executed and delivered by the Partnership and
constitute legal, valid and binding agreements of the Partnership, enforceable
in accordance with their terms; provided, that the enforceability hereof and
thereof may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws relating to or affecting creditors’
rights generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Section 3.05 Permits/Laws.

(a) The Partnership has such permits, consents, licenses, franchises,
certificates and authorizations of governmental or regulatory authorities as are
necessary to own its properties and to conduct its business as currently
conducted except for such permits which, if not obtained, would not,
individually or in the aggregate, have a Partnership Material Adverse Effect.

(b) No Law has been enacted or promulgated, and no action has been taken, by any
Governmental Authority of competent jurisdiction which temporarily,
preliminarily or permanently restrains, precludes, enjoins or otherwise
prohibits the consummation of the transactions contemplated by this Agreement or
the Basic Documents or makes the transactions contemplated by this Agreement or
the Basic Documents illegal.

 

8



--------------------------------------------------------------------------------

(c) There is no pending any action by any Governmental Authority seeking to
restrain, preclude, enjoin or prohibit the transactions contemplated by this
Agreement or the Basic Documents.

 

9



--------------------------------------------------------------------------------

Section 3.06 No Investment Company. The Partnership is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

Section 3.07 Approvals. Except for the approvals required by the Commission in
connection with any registration statement filed under the Registration Rights
Agreement, no authorization, consent, approval, waiver, license, qualification
or written exemption from, nor any filing, declaration, qualification or
registration with, any Governmental Authority or any other Person is required in
connection with the execution, delivery or performance by the Partnership of any
of the Basic Documents, other than the Current Report on Form 8-K required under
Section 3.17 hereof or except where the failure to receive such authorization,
consent, approval, waiver, license, qualification or written exemption from, or
to make such filing, declaration, qualification or registration would not,
individually or in the aggregate, reasonably be expected to have a Partnership
Material Adverse Effect.

Section 3.08 MLP Status. The Partnership has, for each taxable year beginning
after December 31, 2005, during which the Partnership was in existence, met the
gross income requirements of Section 7704(c)(2) of the Internal Revenue Code of
1986, as amended.

Section 3.09 Form S-3 Eligibility. The Partnership is eligible to register the
resale of its Common Units for resale by the Purchasers under Form S-3
promulgated under the Securities Act.

Section 3.10 Listing of Units. The Purchased Units have been approved for
listing on the New York Stock Exchange. The Partnership has not received from
the New York Stock Exchange any notice of the delisting of its Common Units.

Section 3.11 Subsequent Offerings. Without the written consent of the holders of
a majority of the Purchased Units taken as a whole, from the date of this
Agreement until the Lock-Up Date, the Partnership shall not, and the Partnership
GP shall cause its directors, officers and Affiliates not to, grant, issue or
sell any Partnership Securities, any securities convertible into or exchangeable
therefor or take any other action that may result in the issuance of any of the
foregoing, other than (i) at a price greater than or equal to 110% of the Common
Unit Purchase Price, (ii) the issuance or sale of Partnership Securities issued
or sold in a registered public offering in connection with future transactions
that are accretive to cash flow per Common Unit and (iii) the issuance of
Partnership Securities issued pursuant to the Partnership Long-Term Incentive
Plan.

Section 3.12 No Integration. Notwithstanding Section 3.11, the Partnership shall
not, and the Partnership GP shall cause its directors, officers and Affiliates
not to, sell, offer for sale or solicit offers to buy any security (as defined
in the Securities Act) that would be integrated with the sale of the Purchased
Units in a manner that would require the registration under the Securities Act
of the sale of the Purchased Units to the Purchasers.

Section 3.13 Valid Issuance of Purchased Units. All of the Purchased Units have
been duly authorized and validly issued in accordance with applicable Law and
the Partnership Agreement and are fully paid and nonassessable.

 

10



--------------------------------------------------------------------------------

Section 3.14 No Material Adverse Change. Except as set forth in or contemplated
by the SEC Documents, since December 31, 2006, the Partnership and its
Subsidiaries have conducted their business in the ordinary course, consistent
with past practice, and there has been no (i) change that has had or would
reasonably be expected to have a Partnership Material Adverse Effect,
(ii) acquisition or disposition of any material asset by the Partnership or any
of its Subsidiaries or any contract or arrangement therefor, otherwise than for
fair value in the ordinary course of business, (iii) material change in the
Partnership’s accounting principles, practices or methods or (iv) incurrence of
material indebtedness.

Section 3.15 Preemptive Rights or Registration Rights. Except (i) as set forth
in the Partnership Agreement, (ii) as set forth in the other organizational
documents of the Partnership and its Subsidiaries, (iii) as provided in the
Basic Documents or (iv) for existing awards under the Partnership’s long-term
incentive plan, there are no preemptive rights or other rights to subscribe for
or to purchase, nor any restriction upon the voting or transfer of, any capital
stock or equity interests of the Partnership or any of its Subsidiaries, in each
case pursuant to any other agreement or instrument to which any of such Persons
is a party or by which any one of them may be bound. Neither the execution of
this Agreement nor the sale of the Purchased Units as contemplated by this
Agreement gives rise to any rights for or relating to the registration of any
securities of the Partnership, other than pursuant to the Registration Rights
Agreement.

Section 3.16 Tax Information. The Partnership shall cooperate with the
Purchasers and provide the Purchasers with any reasonably requested tax
information related to their ownership of the Purchased Units.

Section 3.17 Public Filing. Before 8:30 a.m., New York time, on the first
Business Day following the Closing Date, the Partnership shall issue a press
release acceptable to the Purchasers disclosing all material terms of the
transactions contemplated hereby and file a Current Report on Form 8-K with the
Commission describing the terms of the transactions contemplated by this
Agreement and the other Basic Documents and including as exhibits to such
Current Report on Form 8-K this Agreement and the Registration Rights Agreement,
in the form required by the Exchange Act. The Partnership shall not, and shall
cause each of its respective Representatives not to, provide any Purchaser with
any material non-public information regarding the Partnership from and after the
issuance of the above-referenced press release without the express written
consent of such Purchaser.

Section 3.18 No Brokerage Fee. There are no contracts, agreements or
understandings between the Partnership and any Person that would give rise to a
valid claim against any Purchaser for a brokerage commission, finder’s fee or
other like payment in connection with the purchase and sale of the Purchased
Units pursuant to this Agreement.

Section 3.19 No Side Agreements. There are no agreements by, among or between
the Partnership or any of its Affiliates, on the one hand, and any Purchaser or
any of its Affiliates, on the other hand, with respect to the transactions
contemplated hereby other than the Basic Documents, nor promises or inducements
for future transactions between or among any of such parties.

 

11



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES AND COVENANTS

RELATED TO THE SELLING UNITHOLDER

The Selling Unitholder represents and warrants and covenants to each Purchaser
as follows:

Section 4.01 Valid Title; No Liens; Use of Proceeds. The Selling Unitholder has
good and valid title to the Purchased Units, free and clear of all liens,
encumbrances, equities or claims, except such as exist under and as a result of
the pledge of the Purchased Units to secure indebtedness outstanding, interest
and other obligations under the Credit Agreement (“Credit Agreement Lien”). “).
On the Closing Date, the Selling Unitholder shall use the net proceeds received
from the sale of Purchased Units to repay all of the outstanding indebtedness
outstanding under the Credit Agreement and, as of the Closing Date, all of the
Purchased Units pledged as security for such indebtedness shall have been
released. Upon delivery of the Purchased Units and payment therefor pursuant
hereto, good and valid title to such Purchased Units, free and clear of all
liens, encumbrances, equities or claims, including Credit Agreement Liens, will
pass to the Purchasers.

Section 4.02 Existence; No Breach. (i) The Selling Unitholder has been duly
formed and is validly existing in good standing as a limited partnership under
the laws of the state of Delaware, with all necessary power and authority to own
its properties and to conduct its business as currently conducted; (ii) the
execution, delivery and performance of this Agreement by the Selling Unitholder
and the consummation by the Selling Unitholder of the transactions contemplated
hereby (A) will not conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any material
agreement to which the Selling Unitholder is a party or by which the Selling
Unitholder is bound or to which any of the property or assets of the Selling
Unitholder is subject, (B) will not result in any violation of the provisions of
the certificate of limited partnership or the partnership agreement of the
Selling Unitholder, or (C) will not violate any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Selling Unitholder or the property or assets of the Selling Unitholder,
except in the case of clauses (ii)(A) and (ii)(C), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by this Agreement and would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on (1) the financial
condition of the Selling Unitholder or (2) the ability of the Selling Unitholder
to consummate the transactions contemplated under any Basic Document to which it
is a party (a “Selling Unitholder Material Adverse Effect”).

Section 4.03 Authorization; Enforceability. The Selling Unitholder has all
necessary partnership power and authority to execute, deliver and perform its
obligations under this Agreement and any other Basic Document to which it is a
party. The execution, delivery and performance of this Agreement and any other
Basic Document to which it is a party by the Selling Unitholder and the
consummation by it of the transactions contemplated hereby have been duly and
validly authorized by all necessary legal action, and no further consent or
authorization of the Selling Unitholder, its general partner or its unitholders
is required. This Agreement and any other Basic Document to which it is a party
has been duly executed and delivered by the Selling Unitholder and constitutes a
legal, valid and binding agreement of the

 

12



--------------------------------------------------------------------------------

Selling Unitholder, enforceable in accordance with its terms; provided that, the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 4.04 No Brokerage Fee. There are no contracts, agreements or
understandings between the Selling Unitholder and any Person that would give
rise to a valid claim against any Purchaser for a brokerage commission, finder’s
fee or other like payment in connection with the purchase and sale of the
Purchased Units pursuant to this Agreement.

Section 4.05 Selling Unitholder Lock-Up. Without the written consent of the
holders of a majority of the Purchased Units taken as a whole, from the date of
this Agreement until the Lock-Up Date, the Selling Unitholder shall not, and the
Selling Unitholder GP shall cause its directors, officers and Affiliates not to,
sell any Partnership Securities or any securities convertible into or
exchangeable therefor.

Section 4.06 No Side Agreements. There are no agreements by, among or between
the Selling Unitholder or any of its Affiliates, on the one hand, and any
Purchaser or any of its Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Basic Documents nor promises or
inducements for future transactions between or among any of such parties.

Section 4.07 Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
the Selling Unitholder of any of the Basic Documents, except where the failure
to receive such authorization, consent, approval, waiver, license, qualification
or written exemption from, or to make such filing, declaration, qualification or
registration would not, individually or in the aggregate, reasonably be expected
to have a Selling Unitholder Material Adverse Effect.

Section 4.08 No Rights of First Refusal. Neither the execution of this Agreement
nor the sale of the Purchased Units as contemplated by this Agreement gives rise
to any rights of first refusal, rights of first offer or similar rights that
would entitle any Person to purchase or otherwise acquire any of the Purchased
Units or require that an offer to purchase or acquire any of the Purchased Units
be made to any Person.

ARTICLE V

REPRESENTATIONS AND WARRANTIES AND COVENANTS

OF THE PURCHASERS

Each Purchaser, severally and not jointly, hereby represents and warrants and
covenants to the Selling Unitholder and the Partnership that:

Section 5.01 Existence. Such Purchaser is duly organized and validly existing
and in good standing under the laws of its state of formation, with all
necessary power and authority to own properties and to conduct its business as
currently conducted.

 

13



--------------------------------------------------------------------------------

Section 5.02 Authorization, Enforceability. Such Purchaser has all necessary
legal power and authority to enter into, deliver and perform its obligations
under this Agreement and the Registration Rights Agreement. The execution,
delivery and performance of this Agreement and the Registration Rights Agreement
by such Purchaser and the consummation by it of the transactions contemplated
hereby and thereby have been duly and validly authorized by all necessary legal
action, and no further consent or authorization of such Purchaser is required.
This Agreement and the Registration Rights Agreement have been duly executed and
delivered by such Purchaser and constitute legal, valid and binding obligations
of such Purchaser; provided, that the enforceability hereof and thereof may be
limited by bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).

Section 5.03 No Breach. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by such Purchaser and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (A) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any material
agreement to which such Purchaser is a party or by which such Purchaser is bound
or to which any of the property or assets of such Purchaser is subject,
(B) result in any violation of the provisions of the organizational documents of
such Purchaser, or (C) violate any statute or order, rule or regulation of any
court or governmental agency or body having jurisdiction over such Purchaser or
the property or assets of such Purchaser, except in the case of clauses (A) and
(C), for such conflicts, breaches, violations or defaults as would not prevent
the consummation of the transactions contemplated by this Agreement or the
Registration Rights Agreement and could not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the financial
condition or prospects of such Purchaser.

Section 5.04 No Brokerage Fee. There are no contracts, agreements or
understandings between such Purchaser and any person that would give rise to a
valid claim against the Selling Unitholder for a brokerage commission, finder’s
fee or other like payment in connection with the purchase and sale of the
Purchased Units purchased by such Purchaser pursuant to this Agreement.

Section 5.05 Investment. The Purchased Units are being acquired by such
Purchaser for its own account or the account of clients for whom it exercises
investment discretion, not as a nominee or agent, and with no present intention
of distributing the Purchased Units or any part thereof, and such Purchaser has
no present intention of selling or granting any participation in or otherwise
distributing the same in any transaction in violation of the securities laws of
the United States or any state, without prejudice, however, to such Purchaser’s
right at all times to sell or otherwise dispose of all or any part of the
Purchased Units under a registration statement under the Securities Act and
applicable state securities laws or under an exemption from such registration
available thereunder (including, without limitation, if available, Rule 144
promulgated thereunder). If such Purchaser should in the future decide to
dispose of any of the Purchased Units, such Purchaser understands and agrees
that it may do so only in compliance with the Securities Act and applicable
state securities law, as then in effect, which may include a sale contemplated
by any registration statement pursuant to which such securities are being
offered, or pursuant to an exemption therefrom. Notwithstanding the foregoing,
each Purchaser

 

14



--------------------------------------------------------------------------------

may at any time enter into one or more total return swaps with respect to such
Purchaser’s Purchased Units with a third party, provided that such transactions
are exempt from registration under the Securities Act.

Section 5.06 Nature of Purchasers. Such Purchaser represents and warrants to,
and covenants and agrees with, the Selling Unitholder and the Partnership that
(a) it is a “qualified institutional buyer” within the meaning of Rule 144A
promulgated by the Securities and Exchange Commission pursuant to the Securities
Act or an “accredited investor” within the meaning of clause (1), (2), (3),
(7) or (8) of Rule 501(a) of Regulation D promulgated by the Securities and
Exchange Commission pursuant to the Securities Act that has, or the equity
owners of which have, assets of at least $100 million and (b) by reason of its
business and financial experience it has such knowledge, sophistication and
experience in making similar investments and in business and financial matters
generally so as to be capable of evaluating the merits and risks of the
prospective investment in the Purchased Units, is able to bear the economic risk
of such investment and, at the present time, would be able to afford a complete
loss of such investment.

Section 5.07 Receipt of Information; Authorization. Such Purchaser acknowledges
that it has (a) had access to the Partnership’s periodic filings with the
Commission, including the Partnership’s Annual Report on Form 10-K for the year
ended December 31, 2006 and Current Reports filed on Form 8-K since January 1,
2007 and (b) been provided a reasonable opportunity to ask questions of and
receive answers from Representatives of the Partnership regarding such matters
sufficient to enable such Purchaser to evaluate the risks and merits of
purchasing the Purchased Units and consummating the transactions contemplated by
the Basic Documents.

Section 5.08 Restricted Securities. Such Purchaser understands that the
Purchased Units it is purchasing are characterized as “restricted securities”
under the federal securities Laws inasmuch as they are being acquired from the
Selling Unitholder in a transaction not involving a public offering and that
under such Laws and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. In
this connection, such Purchaser represents that it is knowledgeable with respect
to Rule 144 of the Commission promulgated under the Securities Act.

Section 5.09 Legend. It is understood that the certificates evidencing the
Purchased Units initially will bear the following legend: “These securities have
not been registered under the Securities Act of 1933, as amended. They may not
be sold or offered for sale in the absence of a registration statement in effect
with respect to the securities under such Act or pursuant to an exemption from
registration thereunder or an opinion of counsel satisfactory to the Transfer
Agent that such registration is not required or unless sold pursuant to Rule 144
of such Act.” These securities may be pledged in connection with a bona fide
margin account or other loan secured by such securities.

Section 5.10 No Substantial Security Holders. Such Purchaser represents and
warrants to, and covenants and agrees with, the Selling Unitholder and the
Partnership that, on the date hereof and as of the date of Closing (before
giving effect to the purchase of Purchased Units pursuant to this Agreement),
such Purchaser and its Affiliates (a) hold beneficial ownership of less than
five percent of the Common Units of the Partnership outstanding on the date
hereof and (b) hold beneficial ownership of less than five percent of the
outstanding voting power of the Partnership.

 

15



--------------------------------------------------------------------------------

Section 5.11 Purchaser Lock-Up. Such Purchaser agrees that from and after
Closing it will not sell any of the Purchased Units prior to the Lock-up Date
without the written consent of the Partnership; provided, however, that each
Purchaser may: (i) enter into one or more total return swaps or similar
transactions at any time with respect to the Purchased Units purchased by such
Purchaser or (ii) transfer its Purchased Units to an Affiliate of such Purchaser
or to any other Purchaser or an Affiliate of such other Purchaser provided that
such Affiliate agrees to the restrictions in this Section 5.11.

ARTICLE VI

INDEMNIFICATION, COSTS AND EXPENSES

Section 6.01 Indemnification by the Selling Unitholder. The Selling Unitholder
agrees to indemnify each Purchaser and its Representatives (collectively,
“Purchaser Related Parties”) from, and hold each of them harmless against, any
and all losses, actions, suits, proceedings (including any investigations,
litigation or inquiries), demands, and causes of action, and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
reasonable costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever, including, without limitation, the reasonable fees and
disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Selling Unitholder contained
herein, provided that such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of such
representation or warranty; and provided further, that no Purchaser Related
Party shall be entitled to recover special, consequential (including lost
profits or diminution in value) or punitive damages.

Section 6.02 Indemnification by the Purchasers. Each Purchaser agrees, severally
and not jointly, to indemnify the Selling Unitholder, the Selling Unitholder GP
and their respective Representatives (collectively, the “Selling Unitholder
Related Parties”) and the Partnership, the Partnership GP and their respective
Representatives (collectively, the “Partnership Related Parties”) from, and hold
each of them harmless against, any and all losses, actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action, and, in connection therewith, and promptly upon demand, pay or reimburse
each of them for all reasonable costs, losses, liabilities, damages, or expenses
of any kind or nature whatsoever, including, without limitation, the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein;
provided that such claim for indemnification relating to a breach of any
representation or warranty is made prior to the expiration of such
representation or warranty, and provided further, that no Selling Unitholder
Related Party shall be entitled to recover special, consequential (including
lost profits or diminution in value) or punitive damages.

 

16



--------------------------------------------------------------------------------

Section 6.03 Indemnification Procedure. Promptly after any Selling Unitholder
Related Party, Partnership Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement, the Indemnified Party shall give the
indemnitor hereunder (the “Indemnifying Party”) written notice of such claim or
the commencement of such action, suit or proceeding, but failure to so notify
the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense or employ counsel reasonably acceptable
to the Indemnified Party or (B) if the defendants in any such action include
both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not contain any admission of wrongdoing or malfeasance by, the
Indemnified Party.

 

17



--------------------------------------------------------------------------------

ARTICLE VII

MISCELLANEOUS

Section 7.01 Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under the Basic Documents, the
expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by a Purchaser, such action shall be in such Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Basic Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Basic Documents
shall be construed and enforced as if such illegal, invalid, not binding, or
unenforceable provision had never comprised a part of the Basic Documents, and
the remaining provisions shall remain in full force and effect. The Basic
Documents have been reviewed and negotiated by sophisticated parties with access
to legal counsel and shall not be construed against the drafter

Section 7.02 Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.03, 3.04, 3.06, 3.07, 3.08, 3.13, 3.15, 3.18,
3.19, 4.01, 4.02, 4.03, 4.04, 4.06, 4.07, 5.04, 5.05, 5.06, 5.07, 5.08, 5.09 and
5.10 hereunder shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth herein
shall survive for a period of twelve (12) months following the Closing Date
regardless of any investigation made by or on behalf of The Selling Unitholder
or the Purchasers. The covenants made in this Agreement or any other Basic
Document shall survive the Closing of the transactions described herein and
remain operative and in full force and effect regardless of acceptance of any of
the Purchased Units and payment therefor and repayment, conversion, exercise or
repurchase thereof. All indemnification obligations of the Selling Unitholder
and the Purchasers and the provisions of Article VI shall remain operative and
in full force and effect unless such obligations are expressly terminated in a
writing referencing that individual Section, regardless of any purported general
termination of this Agreement.

Section 7.03 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification, or termination of any provision of this Agreement or any
other Basic Document shall be effective unless signed by each of the parties
hereto or thereto affected by such amendment, waiver, consent, modification, or
termination. Any amendment, supplement or modification of or to any provision of
this Agreement or any other Basic Document, any waiver of any provision of this
Agreement or any other Basic Document, and any consent to any departure by the
Selling Unitholder from the terms of any provision of this Agreement or any
other Basic Document shall be effective only in the specific instance and for
the specific purpose

 

18



--------------------------------------------------------------------------------

for which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on the Selling Unitholder or the Partnership
in any case shall entitle the Selling Unitholder or the Partnership to any other
or further notice or demand in similar or other circumstances.

Section 7.04 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon the Selling Unitholder,
the Partnership, each Purchaser, and their respective successors and permitted
assigns. Except as expressly provided in this Agreement, this Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the parties to this Agreement and as provided in Article VI and their respective
successors and permitted assigns.

(b) Assignment of Purchased Units. All or any portion of a Purchaser’s Purchased
Units purchased pursuant to this Agreement may be sold, assigned or pledged by
such Purchaser, subject to compliance with applicable securities laws,
Section 5.05 and Section 5.11 herein and the Registration Rights Agreement.

(c) Assignment of Rights. All or any portion of the rights and obligations of
each Purchaser under this Agreement may be transferred by such Purchaser to
(i) any Affiliate of such Purchaser or (ii) in connection with a total return
swap or similar transaction with respect to the Purchased Units purchased by
such Purchaser without the consent of the Selling Unitholder and the
Partnership. No portion of the rights and obligations of each Purchaser under
this Agreement may otherwise be transferred by such Purchaser without the
written consent of the Selling Unitholder (which consent shall not be
unreasonably withheld).

Section 7.05 Non-Disclosure. Notwithstanding anything herein to the contrary,
the Non-Disclosure Agreements shall remain in full force and effect regardless
of any termination of this Agreement. Other than the press release related to
the transactions contemplated by this Agreement and the related Form 8-K and any
registration statement, or any amendment to any registration statement, relating
to the resale of Purchased Units to be filed in connection with the Registration
Rights Agreement, the Selling Unitholder, the Selling Unitholder GP, the
Partnership, the Partnership GP, their respective Subsidiaries and any of their
respective Representatives shall disclose the identity of, or any other
information concerning, any Purchaser or any of its Affiliates only after
providing such Purchaser a reasonable opportunity to review and comment on such
disclosure; provided, however, that nothing in this Section 7.05 shall delay any
required filing or other disclosure with the Commission, NYSE or any
Governmental Authority or otherwise hinder the Selling Unitholder, the Selling
Unitholder GP, the Partnership, the Partnership GP, their respective
Subsidiaries or their Representatives’ ability to timely comply with all laws or
rules and regulations of the Commission, NYSE or other Governmental Authority.

 

19



--------------------------------------------------------------------------------

Section 7.06 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by regular mail, registered or certified
mail, return receipt requested, telecopy, air courier guaranteeing overnight
delivery or personal delivery to the following addresses:

 

  (a) If to the Purchasers:

To the respective address listed on Schedule B hereof

with a copy to:

Andrews Kurth LLP

1350 I Street, NW, Suite 1100

Washington, DC 20005

Attn: William J. Cooper

Facsimile: (202) 974-9537

 

  (b) If to the Selling Unitholder:

MGG Midstream Holdings, L.P.

c/o MGG Midstream Holdings GP, LLC

One Williams Center

P.O. Box 22186

Tulsa, Oklahoma 74121-2186

Facsimile: (918) 574-7039

Attn: Lonny E. Townsend

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention: Dan Fleckman

Facsimile: (713) 615-5859

 

  (c) If to the Partnership:

Magellan Midstream Holdings, L.P.

c/o Magellan Midstream Holdings GP, LLC

One Williams Center

P.O. Box 22186

Tulsa, Oklahoma 74121-2186

Facsimile: (918) 574-7039

Attn: Lonny E. Townsend

with a copy to:

Vinson & Elkins L.L.P.

1001 Fannin, Suite 2500

Houston, Texas 77002

Attention: Dan Fleckman

Facsimile: (713) 615-5859

 

20



--------------------------------------------------------------------------------

or to such other address as the Selling Unitholder, Partnership or such
Purchaser may designate in writing. All notices and communications shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; upon actual receipt if sent by registered or certified mail, return
receipt requested, or regular mail, if mailed; when receipt acknowledged, if
sent via facsimile; and upon actual receipt when delivered to an air courier
guaranteeing overnight delivery.

Section 7.07 Removal of Legend. The Partnership shall remove the legend
described in Section 5.09 from the certificates evidencing the Purchased Units
at the request of a Purchaser submitting to the Partnership such certificates,
together with an opinion of counsel, if required by the Transfer Agent, to the
effect that such legend is no longer required under the Securities Act or
applicable state securities Laws, as the case may be, unless the Partnership,
with the advice of counsel, reasonably determines that such removal is
inappropriate.

Section 7.08 Entire Agreement. This Agreement and the other Basic Documents are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or the other Basic Documents with respect
to the rights granted by the Selling Unitholder or any of its Affiliates, the
Partnership or any of its Affiliates or the Purchasers or any of their
Affiliates set forth herein or therein. This Agreement and the other Basic
Documents supersede all prior agreements and understandings between the parties
with respect to such subject matter.

Section 7.09 Governing Law. This Agreement will be construed in accordance with
and governed by the laws of the State of New York without regard to principles
of conflicts of Laws.

Section 7.10 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

Section 7.11 Taking of Necessary Action. Each of the Parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable law and regulations to consummate and make effective
the transactions contemplated by this Agreement. Without limiting the foregoing,
each Party will, and the Partnership and the Selling Unitholder shall cause each
of its respective Subsidiaries to, use its commercially reasonable efforts to
make all filings and obtain all consents of Governmental Authorities that may be
necessary or, in the reasonable opinion of the other Parties, advisable for the
consummation of the transactions contemplated by this Agreement and the other
Basic Documents.

Section 7.12 Aggregation of Purchased Units. All Purchased Units held or
acquired by Persons who are Affiliates of one another shall be aggregated
together for the purpose of determining the availability of any rights under
this Agreement.

 

21



--------------------------------------------------------------------------------

Section 7.13 Expenses. The Selling Unitholder hereby covenants and agrees to
reimburse Andrews Kurth LLP for reasonable and documented legal fees and related
expenses incurred in connection with the negotiation, execution, delivery and
performance of the Basic Documents and the transactions contemplated hereby and
thereby, provided that such costs and expenses do not exceed $50,000. If any
action at law or equity is necessary to enforce or interpret the terms of the
Basic Documents, the prevailing party shall be entitled to reasonable attorney’s
fees, out-of-pocket costs and necessary disbursements in addition to any other
relief to which such party may be entitled.

Section 7.14 Obligations Limited to Parties to Agreement. Each of the parties
hereto covenants, agrees and acknowledges that no Person other than the
Purchasers (and their permitted assignees) shall have any obligation hereunder
in respect of the Purchasers and that, notwithstanding that one or more of the
Purchasers may be a corporation, partnership or limited liability company, no
recourse under this Agreement or the other Basic Documents or under any
documents or instruments delivered in connection herewith or therewith shall be
had against any former, current or future director, officer, employee, agent,
general or limited partner, manager, member, stockholder or Affiliate of any of
the Purchasers or any former, current or future director, officer, employee,
agent, general or limited partner, manager, member, stockholder or Affiliate of
any of the foregoing, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any applicable Law, it being
expressly agreed and acknowledged that no personal liability whatsoever shall
attach to, be imposed on or otherwise be incurred by any former, current or
future director, officer, employee, agent, general or limited partner, manager,
member, stockholder or Affiliate of any of the Purchasers or any former, current
or future director, officer, employee, agent, general or limited partner,
manager, member, stockholder or Affiliate of any of the foregoing, as such, for
any obligations of the Purchasers under this Agreement or the other Basic
Documents or any documents or instruments delivered in connection herewith or
therewith or for any claim based on, in respect of or by reason of such
obligation or its creation.

[Signature pages follow.]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

MGG MIDSTREAM HOLDINGS, L.P. By:  

MGG MIDSTREAM HOLDINGS GP,

LLC, its general partner

By:      Name:   Title:   MAGELLAN MIDSTREAM HOLDINGS, L.P. By:  

MAGELLAN MIDSTREAM HOLDINGS

GP, LLC, its general partner

By:      Name:   Title:  

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

KAYNE ANDERSON MLP

INVESTMENT COMPANY

By:   /s/ James C. Baker Name:   James C. Baker Title:   Vice President

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

KAYNE ANDERSON CAPITAL

ADVISORS, L.P.

On Behalf of: Kayne Anderson Capital Income Partners (QP), LP Kayne Anderson MLP
Fund, LP Kayne Anderson Non-Traditional Investments, LP Kayne Anderson Energy
Infrastructure Fund, LP By:   /s/ David Shladovsky Name:   David Shladovsky
Title:   General Counsel

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

GPS INCOME FUND LP By:   GPS Partners, LLC, its General Partner By:   /s/ Brett
Messing Name:   Brett Messing Title:   Managing Partner

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

GPS HIGH YIELD EQUITIES FUND LP By:   GPS Partners, LLC, its General Partner By:
  /s/ Brett Messing Name:   Brett Messing Title:   Managing Partner

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

GPS NEW EQUITY FUND LP By:   GPS Partners, LLC, its General Partner By:   /s/
Brett Messing   Name:   Brett Messing   Title:   Managing Partner

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

GPS MLP FUND LP By:   GPS Partners, LLC, its General Partner By:   /s/ Brett
Messing   Name:   Brett Messing   Title:   Managing Partner

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

BEN VAN DE BUNT AND LAURA FOX

LIVING TRUST DTD 10/01/98

By:   /s/ B Van de Bunt   Name:     Title:   Trustee

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

KNEE FAMILY TRUST DTD 3/7/00 By:   /s/ Illegible Signature   Name:     Title:  
Trustee

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

AGILE PERFORMANCE FUND LLC By:   /s/ Brett Messing   Name:   Brett Messing  
Title:   GPS Partners LLC Investment Advisor

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

ZLP FUND, L.P. By:  

Zimmer Lucas Partners, LLC, its

General Partner

By:   /s/ Devin Geoghegan   Authorized signatory: Devin Geoghegan   Title:  
Partner

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

LB I GROUP INC. By:   /s/ Ashvin Rao   Name:   Ashvin Rao   Title:   Vice
President

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

LEHMAN BROTHERS MLP

OPPORTUNITY FUND L.P.

By:   Lehman Brothers MLP Opportunity   Associates L.P., its general partner By:
  Lehman Brothers MLP Opportunity   Associates L.L.C., its general partner

 

By:   Jeffrey P. Wood   Name: Jeffrey P. Wood   Title: Vice President

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

LEHMAN BROTHERS INC. By:   /s/ Illegible Signature   Name:   Title:

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

THE CUSHING MLP OPPORTUNITY FUND I, LP By:   /s/ Jerry V. Swank   Name: Jerry V.
Swank   Title: Managing Partner

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

THE CUSHING GP STRATEGIES FUND, LP By:   /s/ Jerry V. Swank   Name: Jerry V.
Swank   Title: Managing Partner

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

CONTINENTAL CASUALTY COMPANY By:   /s/ Jerry V. Swank   Name: Jerry V. Swank  
Title: Managing Partner

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

FLINN MAGELLAN, LLC By:   /s/ Illegible Signature   Name: Mark Rosenbaum  
Title: Vice President

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TORTOISE ENERGY INFRASTRUCTURE CORPORATION By:   /s/ Terry Matlack   Name: Terry
Matlack   Title: Chief Financial Officer

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

AT MLP FUND, LLC By:   /s/ Paul M. McPheeters   Name: Paul M. McPheeters  
Title: Managing Director/DM at MLP Fund, LLC

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

GRACIE INVESTING, LLC By:   /s/ Illegible Signature   Name: By Kavin Holdings LP
  Title: By: GKM Capital Inc.   By Gary K.Michelson MD, CEO

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

TALKOT FUND, L.P. By:   /s/ Thomas B. Alsin   Name: Thomas B. Alsin   Title:
Managing General Partner

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

DOUBLE BLACK DIAMOND L.P. By:   Carlson Capital, L.P., its general   partner By:
  Asgard Investment Corp., its general   partner

 

By:   /s/ Client D. Carlson   Name: Client D. Carlson   Title: President

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

BLACK DIAMOND PARTNERS L.P. By:   Carlson Capital, L.P., its general   partner
By:   Asgard Investment Corp., its general   partner

 

By:   /s/ Client D. Carlson   Name: Client D. Carlson   Title: President

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,     by its agent RBC CAPITAL MARKETS CORPORATION

 

By:   /s/ Josef Muskatel   Name: Josef Muskatel   Title: Director and Senior
Counsel

 

By:   /s/ Steven C. Milke   Name: Steven C. Milke   Title: Managing Director

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

STRUCTURED FINANCE AMERICAS, LLC By:   /s/ Sunhil Hariani   Name: Sunhil Hariani
  Title: Vice President

 

By:   /s/ Andrea Leung   Name: Andrea Leung   Title: Vice President

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE MANAGEMENT LLC By:   /s/ Gerard Murtagh   Name: Gerard Murtags  
Title: Managing Director

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

FAMCO MLP PARTNERS, LLC, SERIES MGG-1 By:   FAMCO MLP CAPITAL, as manager

 

By:   /s/ James J. Cunnane, Jr.   Name: James J. Cunnane, Jr.   Title: Secretary

Signature Page to Common Unit Purchase Agreement



--------------------------------------------------------------------------------

Schedule A – List of Purchasers and Commitment Amounts

 

Purchaser

   Purchased Units   

Total Purchase
Price

(prior to any
adjustment set
forth in Section
2.01(b))

Kayne Anderson

     

Kayne Anderson MLP Investment Company

   1,020,408    $ 24,999,996.00

Kayne Anderson Capital Income Partners (QP), LP (Kayne Anderson Capital
Advisors, L.P.)

   326,531    $ 8,000,009.50

Kayne Anderson MLP Fund, LP (Kayne Anderson Capital Advisors, L.P.)

   734,694    $ 18,000,003.00

Kayne Anderson Non-Traditional Investments, LP (Kayne Anderson Capital Advisors,
L.P.)

   122,449    $ 3,000,000.50

Kayne Anderson Energy Infrastructure Fund, LP (Kayne Anderson Capital Advisors,
L.P.)

   142,857    $ 3,499,996.50

GPS Partners

     

GPS Income Fund LP

   963,265    $ 23,599,992.50

GPS High Yield Equities Fund LP

   244,898    $ 6,000,001.00

GPS New Equity Fund LP

   387,755    $ 9,499,997.50

GPS MLP Fund LP

   58,653    $ 1,436,998.50

Ben Van de Bunt and Laura Fox Living Trust DTD 10/01/98

   40,817    $ 1,000,016.50

Knee Family Trust DTD 3/7/00

   40,817    $ 1,000,016.50

Agile Performance Fund LLC

   57,143    $ 1,400,003.50

ZLP Fund, L.P.

   1,632,653    $ 39,999,998.50

Lehman Brothers

     

Lehman Brothers MLP Opportunity Fund L.P.

   2,040,817    $ 50,000,016.50

LB I Group Inc.

   2,040,816    $ 49,999,992.00

Lehman Brothers Inc.

   2,596,449    $ 63,613,000.50

Swank

     

The Cushing MLP Opportunity Fund I, MLP

   979,592    $ 24,000,004.00

The Cushing GP Strategies Fund, LP

   183,673    $ 4,499,988.50

Continental Casualty Company

   61,224    $ 1,499,988.00

Flinn Magellan, LLC

   1,224,490    $ 30,000,005.00

Carlson Capital

     

Double Black Diamond, L.P.

   908,163    $ 22,249,993.50

Schedule A



--------------------------------------------------------------------------------

Purchaser

   Purchased
Units   

Total Purchase
Price

(prior to any
adjustment set
forth in Section
2.01(b))

Black Diamond Partners L.P.

   112,245    $ 2,750,002.50

Tortoise Energy Infrastructure Corporation

   612,245    $ 15,000,002.50

AT MLP Fund, LLC

   500,000    $ 12,250,000.00

Gracie Investing, LLC

   612,500    $ 15,006,250.00

FAMCO MLP Partners, LLC, Series MGG-1

   204,082    $ 5,000,009.00

Talkot Fund, L.P.

   150,000    $ 3,675,000.00

Credit Suisse Management LLC

   816,327    $ 20,000,011.50

Royal Bank of Canada

   2,448,979    $ 59,999,985.50

Structured Finance Americas, LLC

   2,040,816    $ 49,999,992.00            

Total

   23,305,358    $ 570,981,271.00            

Schedule A



--------------------------------------------------------------------------------

Schedule B - Notice and Contact Information

 

Purchaser

  

Address

Kayne Anderson MLP Investment Company   

1100 Louisiana Street, Suite 4550

Houston, Texas 77002

Attention: Kevin S. McCarthy

Facsimile: (713) 655-7359

Kayne Anderson Capital Advisors, LP

On behalf of:

•        Kayne Anderson Capital Income Partners (QP), LP

•        Kayne Anderson MLP Fund, LP

•        Kayne Anderson Non-Traditional Investments, LP

•        Kayne Anderson Energy Infrastructure Fund, LP

  

1800 Avenue of the Stars, Second Floor

Los Angeles, California 90067

Attention: David Shladovsky

Facsimile: (310) 284-6490

GPS Income Fund LP   

c/o GPS Partners

100 Wilshire Blvd., Suite 900 Santa Monica, California 90401 Attention: Jeff
Farron

Facsimile: (310) 496-5399

GPS High Yield Equities Fund LP   

c/o GPS Partners

100 Wilshire Blvd., Suite 900 Santa Monica, California 90401 Attention: Jeff
Farron

Facsimile: (310) 496-5399

GPS New Equity Fund LP   

c/o GPS Partners

100 Wilshire Blvd., Suite 900 Santa Monica, California 90401 Attention: Jeff
Farron

Facsimile: (310) 496-5399

GPS MLP Fund LP   

c/o GPS Partners

100 Wilshire Blvd., Suite 900 Santa Monica, California 90401 Attention: Jeff
Farron

Facsimile: (310) 496-5399

Ben Van de Bunt and Laura Fox Living Trust DTD 10/101/98   

518 Georgina Avenue

Santa Monica, California 90402

Attention: Jeff Farron

Facsimile: (310) 496-5399

Schedule B



--------------------------------------------------------------------------------

Knee Family Trust DTD 3/7/00   

47280 W. El Dorado Drive

Indian Wells, California 92210

Attention: Jeff Farron

Facsimile: (310) 496-5399

Agile Performance Fund LLC   

c/o GPS Partners

100 Wilshire Blvd., Suite 900 Santa Monica, California 90401 Attention: Jeff
Farron

Facsimile: (310) 496-5399

ZLP Fund, L.P.    Zimmer Lucas Partners, LLC Harborside Financial Center Plaza
10, Suite 301 Jersey City, New Jersey Attention: Daniel M. Lynch Facsimile:
(201) 716-1425 LB I Group Inc   

399 Park Avenue, 9th Floor

New York, New York 10022

Attention: Ashvin Rao

Lehman Brothers MLP Opportunity Fund L.P.   

399 Park Avenue, 9th Floor

New York, New York 10022

Attention: Michael J. Cannon

Lehman Brothers Inc.   

1301 Avenue of the Americas

New York, New York 10019

Attention: Tim Collins and Matias Bercun

The Cushing MLP Opportunity Fund I, LP   

3300 Oak Lawn Avenue, Suite 650 Dallas, Texas 75219

Attention: Daniel L. Spears

The Cushing GP Strategies Fund, LP   

3300 Oak Lawn Avenue, Suite 650 Dallas, Texas 75219

Attention: Daniel L. Spears

Continental Casualty Company   

3300 Oak Lawn Avenue, Suite 650 Dallas, Texas 75219

Attention: Daniel L. Spears

Flinn Magellan, LLC   

3 Greenwich Office Park, Second Floor

Greenwich, Connecticut 06831

Attention: Sean Olesen

Double Black Diamond, L.P.   

2100 McKinney Ave., Suite 1600

Dallas, Texas 75201

Attention: James Mooney

Schedule B



--------------------------------------------------------------------------------

Black Diamond Partners, LP   

2100 McKinney Ave., Suite 1600

Dallas, Texas 75201

Attention: James Mooney

Tortoise Energy Infrastructure Corporation   

c/o Tortoise Capital Advisors, LLC

10801 Mastin Blvd., Suite 222

Overland Park, Kansas 66210

Attention: Zachary Hamel and Dave Schulte

AT MLP Fund, LLC   

1700 Lincoln Street, Suite 2550

Denver, Colorado 80203-4500

Attention: Chris Lender and Paul McPheeters

Gracie Investing, LLC   

12100 Wilshire Blvd., Suite 800

Los Angeles, California 90025

Attention: Vivian Y. Chen

Facsimile: (310) 806-9288

FAMCO MLP Partners, LLC   

8112 Maryland Avenue, Suite 400

Saint Louis, Missouri 63105

Attention: Quinn T. Kiley

Facsimile: (314) 446-6707

Talkot Fund, LP   

2400 Bridgeway, Suite 300

Sausalito, California 94965

Attention: T.J. Leverte

Credit Suisse Management LLC   

1 Madison Avenue

New York, New York 10010

2nd Floor

Attention: Brian Avery

Royal Bank of Canada   

Royal Bank of Canada

One Liberty Plaza, Second Floor

New York, New York 10006 Attention: David Weiner and Daniel Weinstein

Structured Finance Americas, LLC    Structured Finance Americas, LLC c/o
Deutsche Bank Securities Inc. 60 Wall Street New York, New York 10005 Attention:
Nicholas Bozzuto

Schedule B



--------------------------------------------------------------------------------

Exhibit A – Form of Registration Rights Agreement

Exhibit A